 Case 16-39654       Doc 364      Filed 11/28/18 Entered 11/28/18 14:56:57            Desc Main
                                  Document      Page 1 of 10



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                             )     Case No. 16-39654
                                                   )     (Jointly Administered)
ARGON CREDIT, LLC, et al,                          )
                                                   )     Chapter 7
                       Debtors.                    )
                                                   )     Hon. Deborah L. Thorne
                                                   )
                                                   )     Hearing Date: December 13, 2018 at 9:30 a.m.

                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that on December 13, 2018 at 9:30 a.m., the undersigned shall
appear before the Honorable Deborah L. Thorne in Courtroom 613, or whomever may be sitting
in her place and stead, at the United States Bankruptcy Court for the Northern District of Illinois,
Eastern Division, 219 S. Dearborn Street, Chicago, Illinois and will then and there present the
Motion for Entry of an Order: (I) Pursuant to Bankruptcy Rule 9019 Approving Settlements with
Third-Party Recipients of Transfers, (II) Approving Payment of Contingency Fees and (III)
Approving Request for Shortened and Limited Notice, a copy of which is attached hereto and
herewith served upon you.

Dated: November 28, 2018                       EUGENE CRANE, CHAPTER 7 TRUSTEE

                                               By: /s/ Elizabeth L. Janczak
                                                  One of His Attorneys

                                                Shelly A. DeRousse, Esq.
                                                Elizabeth L. Janczak, Esq.
                                                FREEBORN & PETERS LLP
                                                311 South Wacker Drive, Suite 3000
                                                Chicago, Illinois 60606-6677
                                                Telephone: 312.360.6000
                                                Facsimile: 312.360.6520
                                                sderousse@freeborn.com
                                                ejanczak@freeborn.com
 Case 16-39654       Doc 364     Filed 11/28/18 Entered 11/28/18 14:56:57          Desc Main
                                 Document      Page 2 of 10



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                           )     Case No. 16-39654
                                                 )     (Jointly Administered)
ARGON CREDIT, LLC, et al,                        )
                                                 )     Chapter 7
                      Debtors.                   )
                                                 )     Hon. Deborah L. Thorne
                                                 )
                                                 )     Hearing Date: December 13, 2018 at 9:30 a.m.

                                 CERTIFICATE OF SERVICE

       I, Elizabeth L. Janczak, an attorney, hereby certify that on November 28, 2018, I caused a
true and correct copy of the foregoing Notice of Motion and Motion for Entry of an Order: (I)
Pursuant to Bankruptcy Rule 9019 Approving Settlements with Third-Party Recipients of
Transfers, (II) Approving Payment of Contingency Fees and (III) Approving Request for
Shortened and Limited Notice to be filed electronically with the Court and served upon the
following parties by the manner listed.


                                                       /s/ Elizabeth L. Janczak

CM/ECF Service List

Gabriel Aizenberg    aizenbergg@gtlaw.com
Kimberly Bacher      Kimberly.Bacher@usdoj.gov
Michael A Brandess mbrandess@sfgh.com
Eugene Crane         ecrane@craneheyman.com
Dale & Gensburg PC mgensburg@dandgpc.com
Jeffrey C Dan        jdan@craneheyman.com
Jonathan P Friedland jfriedland@sfgh.com
Matthew T. Gensburg MGensburg@dandgpc.com
E. Philip Groben     pgroben@gcklegal.com
Valerie A Hamilton vhamilton@sillscummis.com
Patrick S Layng      USTP.Region11@usdoj.gov
Derek V. Lofland     derekloflandesq@gmail.com
Nancy A Peterman petermann@gtlaw.com
Lars A Peterson      lapeterson@foley.com
Peter J Roberts      proberts@shawfishman.com
Christina Sanfelippo csanfelippo@shawfishman.com
Arthur G Simon       asimon@craneheyman.com
Michael J. Small     msmall@foley.com
Paul F. Stibbe       stibbep@gtlaw.com
Brian P Welch        bwelch@craneheyman.com
Jeffrey Wilens       jeff@lakeshorelaw.org
 Case 16-39654        Doc 364        Filed 11/28/18 Entered 11/28/18 14:56:57        Desc Main
                                     Document      Page 3 of 10



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                             )      Case No. 16-39654
                                                   )      (Jointly Administered)
ARGON CREDIT, LLC, et al,                          )
                                                   )      Chapter 7
                        Debtors.                   )
                                                   )      Hon. Deborah L. Thorne
                                                   )
                                                   )      Hearing Date: December 13, 2018 at 9:30 a.m.


     MOTION FOR ENTRY OF AN ORDER: (I) PURSUANT TO BANKRUPTCY
    RULE 9019 APPROVING SETTLEMENTS WITH THIRD-PARTY RECIPIENTS
      OF TRANSFERS, (II) APPROVING PAYMENT OF CONTINGENCY FEES
    AND (III) APPROVING REQUEST FOR SHORTENED AND LIMITED NOTICE

         Eugene Crane (the “Trustee”), the chapter 7 Trustee in the above captioned cases, by and

through his undersigned counsel, hereby moves (the “Motion”) this Court pursuant to Rule 9019

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for entry of an order

approving settlements between the Trustee and certain third-party recipients of transfers from the

Debtors, approving payment of certain contingency fees owed to Freeborn & Peters LLP

(“Freeborn”), and approving shortened and limited notice of this Motion. In support of the

Motion, the Trustee states as follows:

                                     JURISDICTION AND VENUE

         1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and 28

U.S.C. § 157(a) and Internal Operating Procedure 15(a) of the United States District Court for

the Northern District of Illinois.

         2.     Venue is proper in this district pursuant to 28 U.S.C. § 1408.

         3.     The predicate for the relief requested in this Motion is Bankruptcy Rule 9019.
 Case 16-39654       Doc 364     Filed 11/28/18 Entered 11/28/18 14:56:57           Desc Main
                                 Document      Page 4 of 10



                                       BACKGROUND

I.     General Case Background

       4.      On December 17, 2016 (the “Petition Date”), Argon Credit, LLC (“Argon

Credit”) and Argon X, LLC (“Argon X,” together with Argon Credit, the “Debtors”) filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

       5.      On January 11, 2017, the Debtors’ bankruptcy cases were converted from cases

under chapter 11 to cases under chapter 7.

       6.      The Trustee was appointed as interim chapter 7 trustee on April 17, 2017 and

confirmed by the Court on July 6, 2017.

       7.      On July 11, 2017, the Court entered an order authorizing the Trustee to employ

Freeborn as special counsel to, among other things, pursue chapter 5 causes of action on a

contingency fee basis. (ECF No. 207). Pursuant to the court-approved terms of Freeborn’s

engagement, Freeborn is entitled to a contingency fee of 30% of the cash value of the settlement

(the “Settlement Amount Contingency Fee”) plus the cash equivalent value of any claim waiver

obtained (the “Claim Waiver Contingency Fee”).

II.    The Catalyst Settlement

       8.      The Trustee issued a demand letter to Gateway Catalyst THC, LLC d/b/a

CATALYST Chicago (“Catalyst”) requesting return of $12,720.59 in payments received in the

ninety (90) days prior to the Petition Date as alleged preferential transfers under section 547(b)

of the Bankruptcy Code.

       9.      Catalyst responded to the Trustee’s demand letter and the parties subsequently

engaged in negotiations regarding resolution of the preference demand.




                                                2
    Case 16-39654        Doc 364        Filed 11/28/18 Entered 11/28/18 14:56:57                      Desc Main
                                        Document      Page 5 of 10



         10.       To resolve their disputes, the parties entered into a settlement agreement (the

“Catalyst Settlement Agreement”) fully resolving the preference demand. A true and correct

copy of the Catalyst Settlement Agreement is attached hereto as Exhibit 1.

         11.       The relevant terms of the Catalyst Settlement Agreement are as follows:1

                  Catalyst shall pay the Trustee the sum of $1,000.00 in full satisfaction of the
                   Avoidance Claims (as defined in the Catalyst Settlement Agreement);

                  Catalyst shall waive all claims against the Trustee, the Debtors and their estates,
                   including any claim scheduled or filed in the Debtors’ bankruptcy cases and any
                   claim arising under section 502(h) of the Bankruptcy Code; and

                  The Trustee, on behalf of the Debtors’ estates, shall release Catalyst from all
                   claims arising from, in connection with, or related to the Avoidance Claims (as
                   defined in the Catalyst Settlement Agreement).

III.     The AutoPal Settlement

         12.       The Trustee issued a demand letter to AutoPal Software, LLC (“AutoPal”)

requesting return of $40,116.60 in payments received in the ninety (90) days prior to the Petition

Date as alleged preferential transfers under section 547(b) of the Bankruptcy Code.

         13.       AutoPal responded to the Trustee’s demand letter and the parties subsequently

exchanged information and engaged in negotiations regarding resolution of the preference

demand.

         14.       To resolve their disputes, the parties entered into a settlement agreement (the

“AutoPal Settlement Agreement”) fully resolving the preference demand. A true and correct

copy of the AutoPal Settlement Agreement is attached hereto as Exhibit 2.




1
          The discussion of the settlement with Catalyst set forth in this Motion is merely a summary of terms. All
parties-in-interest should read the entire Catalyst Settlement Agreement to understand the entire scope of the parties’
agreements. In the event of any discrepancy, the terms of the Catalyst Settlement Agreement shall govern.


                                                          3
    Case 16-39654        Doc 364        Filed 11/28/18 Entered 11/28/18 14:56:57                      Desc Main
                                        Document      Page 6 of 10



         15.       The relevant terms of the AutoPal Settlement Agreement are as follows:2

                  AutoPal shall pay the Trustee the sum of $4,500.00 in full satisfaction of the
                   Avoidance Claims (as defined in the AutoPal Settlement Agreement);

                  AutoPal shall waive all claims against the Trustee, the Debtors and their estates,
                   including any claim scheduled or filed in the Debtors’ bankruptcy cases and any
                   claim arising under section 502(h) of the Bankruptcy Code; and

                  The Trustee, on behalf of the Debtors’ estates, shall release AutoPal from all
                   claims arising on or before the date of the AutoPal Settlement Agreement
                   including those related to the Avoidance Claims (as defined in the AutoPal
                   Settlement Agreement).

                                           RELIEF REQUESTED

         16.       By this Motion, the Trustee seeks entry of an order approving the Settlement

Agreements pursuant to Bankruptcy Rule 9019(a) and entry of an order approving the Settlement

Amount Contingency Fees owed to Freeborn.

               A. Approval of the Settlement Agreements

         17.       Pursuant to Bankruptcy Rule 9019(a), “[o]n motion by the trustee and after notice

and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a).

Such settlements should be approved by a court if they are fair and reasonable and in the best

interests of the debtor’s estate. See Depoister v. Mary M. Halloway Found., 36 F.3d 582, 586

(7th Cir. 1994) (“In conducting a hearing under Rule 9019(a), the bankruptcy court is to

determine whether the proposed compromise is fair and equitable and in the best interests of the

bankruptcy estate.”) (internal citations omitted); In re Andreuccetti, 975 F.2d 413, 421 (7th Cir.

1992) (holding that Bankruptcy Rule 9019(a) authorizes the court to approve a settlement if “the

settlement is in the best interests of the estate”); In re Energy Coop., Inc., 886 F.2d 921, 926-27

(7th Cir. 1989) (providing that “[t]he benchmark for determining the propriety of a bankruptcy

2
          The discussion of the settlement with AutoPal set forth in this Motion is merely a summary of terms. All
parties-in-interest should read the entire AutoPal Settlement Agreement to understand the entire scope of the parties’
agreements. In the event of any discrepancy, the terms of the AutoPal Settlement Agreement shall govern.


                                                          4
 Case 16-39654        Doc 364      Filed 11/28/18 Entered 11/28/18 14:56:57              Desc Main
                                   Document      Page 7 of 10



settlement is whether the settlement is in the best interests of the estate”); In re Griffen Trading

Co., 270 B.R. 883, 903 (Bankr. N.D. Ill. 2001), aff’d, 270 B.R. 905 (N.D. Ill. 2001) (citing

LaSalle Nat’l Bank v. Holland (In re Am. Reserve Corp.), 841 F.2d 159, 161 (7th Cir. 1987)).

       18.     Compromises are tools for expediting the administration of the case and reducing

administrative costs and are favored in bankruptcy. See Fogel v. Zell, 221 F.3d 955, 960 (7th

Cir. 2000) (“Judges naturally prefer to settle complex litigation than to see it litigated to the hilt,

especially when it is litigation in a bankruptcy proceeding – the expenses of administering the

bankruptcy often consume most or even all of the bankrupt’s assets.”); Meyers v. Martin (In re

Martin), 91 F.3d 389, 393 (3d Cir. 1996) (“To minimize litigation and expedite the

administration of a bankruptcy estate, compromises are favored in bankruptcy.”); In re A&C

Props., 784 F.2d 1377, 1381 (9th Cir. 1986).

       19.     The Court should grant a trustee’s request for approval of a settlement except in

the very limited circumstance where a proposed settlement “falls below the lowest point in the

range of reasonableness.”      Energy Coop., 886 F.2d at 929; Official Comm. of Unsecured

Creditors of Artra Group, Inc. v. Artra Group, Inc. (In re Artra Group, Inc.), 300 B.R. 699, 702

(Bankr. N.D. Ill. 2003) (same); In re Rimsat, Ltd., 224 B.R. 685, 688 (Bankr. N.D. Ind. 1997)

(providing that the court is required only “to canvas the issues in order to determine whether the

settlement falls below the lowest point in the range of reasonableness”); In re Telesphere

Commc’ns, Inc., 179 B.R. 544, 553 (Bankr. N.D. Ill. 1994).

       20.     In determining whether a proposed settlement is appropriate, neither an

evidentiary hearing nor a rigid mathematical analysis is required. Depoister, 36 F.3d at 586, 588

(evidentiary hearing not required); In re Energy Coop., 886 F.2d at 928-29 (rigid mathematical




                                                  5
 Case 16-39654        Doc 364     Filed 11/28/18 Entered 11/28/18 14:56:57             Desc Main
                                  Document      Page 8 of 10



analysis of settlement values not required); In re Am. Reserve Corp., 841 F.2d at 163 (mini-trial

not required). Rather, the Seventh Circuit offers the following guidelines:

       Central to the bankruptcy judge’s determination is a comparison of the
       settlement’s terms with the litigation’s probable costs and probable benefits.
       Among the factors the bankruptcy judge should consider in [the] analysis are the
       litigation’s probability of success, the litigation’s complexity, and the litigation’s
       attendant expense, inconvenience, and delay.

Am. Reserve Corp., 841 F.2d at 161 (citations omitted).

       21.     The Settlement Agreements satisfy this standard. As to Catalyst, it has agreed to

pay a $1,000.00 and waive all claims it has against the Debtors’ estates. The Trustee submits

that this settlement is well within the reasonable range of possible litigation outcomes taking into

account the defenses Catalyst has raised and the documentation it has provided in support of

those defenses. Additionally, it avoids the costs of litigation which may be substantial and could

significantly reduce or eliminate any recovery, particularly given the amount at issue.

       22.     As to AutoPal, it has also agreed to pay $4,500.00 and waive all claims it has

against the Debtors’ estates. The Trustee believes this settlement is well within the reasonable

range of possible litigation outcomes based on the defenses AutoPal has raised and the

documentation it has provided in support of those defenses. Additionally, this settlement avoids

the costs of litigation which may be substantial and could significantly reduce or eliminate any

recovery.

       23.     These settlements allow the Trustee to avoid the uncertainty associated with

litigation while maximizing the value of the Debtors’ estates for the benefit of their creditors.

       24.     Accordingly, the Trustee submits that the Court should approve the Settlement

Agreements pursuant to Bankruptcy Rule 9019(a).




                                                  6
    Case 16-39654        Doc 364       Filed 11/28/18 Entered 11/28/18 14:56:57                    Desc Main
                                       Document      Page 9 of 10



              B. Approval of the Settlement Amount Contingency Fees

        25.      The Trustee also requests approval to pay Freeborn the Settlement Amount

Contingency Fees per the terms of Freeborn’s retention.3

        26.      The Trustee submits that Freeborn is entitled to the Settlement Amount

Contingency Fees totaling $1,650.00 calculated as follows:

                                                                           Settlement Amount
                    Transferee                      Settlement Amount     Contingency Fee Owed
                                      Catalyst                  $1,000.00               $300.00
                                      AutoPal                   $4,500.00             $1,350.00
                                       Total:                   $5,500.00             $1,650.00


        27.      Accordingly, the Trustee requests that the Court approve, on an interim basis,

payment to Freeborn of $1,650.00 from the settlement proceeds, representing the total Settlement

Amount Contingency Fees owed from the settlements.

                    REQUEST FOR SHORTENED AND LIMITED NOTICE

        28.      Bankruptcy Rule 2002(a)(3) requires twenty-one (21) days’ notice to all parties-

in-interest for motions to approve compromises. The Trustee requests that the Court approve

shortened and limited notice of this Motion on fifteen (15) days’ notice to all parties who have

appeared and requested notice in these cases because the Trustee wishes it to be heard before the

two year statute of limitations expires on December 16, 2018. Furthermore, the Trustee wishes

to reduce costs incurred in serving this Motion on several hundred creditors, particularly in light

of the amounts at issue in the settlements. Accordingly, the Trustee submits that cause exists to

approve shortened and limited notice of this Motion.




3
          The Trustee is not requesting payment of any Claim Waiver Contingency Fees at this time, but reserves the
right to request authority to pay such fees in the future.



                                                        7
 Case 16-39654       Doc 364      Filed 11/28/18 Entered 11/28/18 14:56:57            Desc Main
                                  Document      Page 10 of 10



       WHEREFORE, the Trustee respectfully requests that the Court enter an order: (i)

approving the Settlement Agreements, (ii) approving payment to Freeborn, on an interim basis,

of $1,650.00 representing the total Settlement Amount Contingency Fees, (iii) approving

shortened and limited notice of this Motion, and (iv) granting such other and further relief as this

Court deems just and proper.



Dated: November 28, 2018                       EUGENE CRANE, CHAPTER 7 TRUSTEE

                                               By: /s/ Elizabeth L. Janczak
                                                  One of His Attorneys

                                                Shelly A. DeRousse, Esq.
                                                Elizabeth L. Janczak, Esq.
                                                FREEBORN & PETERS LLP
                                                311 South Wacker Drive, Suite 3000
                                                Chicago, Illinois 60606-6677
                                                Telephone: 312.360.6000
                                                Facsimile: 312.360.6520
                                                sderousse@freeborn.com
                                                ejanczak@freeborn.com




                                                 8
